 

lig

l S““"’“*
ss

fig

§

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Pctty Case (Modified)

 

 

 

UNITED sTATES DISTRICT CoURT NUV 29 2918

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA CLEHK US DESTH,CT COURT
§o_urHFmN nlsralor o oar:§g§UNTl¢
United States ofAmerica JUDGMENT I l il CRIMINAL \,DSE h

V (For Offenses Committed On or After November l, 1987)

Juan David Martinez'Gaona Case Number: 3:18-mj-22782-LL

 

Adam F. Doyle

Defendam 's Attorney

REGISTRATION NO. 80934298

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COmplaint

l:| vvas found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s}
8:1325(a)(2) lLLEGAL ENTRY (Misdemeanor) 2

[| The defendant has been found not guilty on count(s)
§ Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TWENTY ONE (21) DAYS

JX| Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, lCE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:| Court recommends defendant be deported/removed With relative, charged in case _____

IT lS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant Shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Monday, November 19, 2018
Date of lmposition of Sentence

%MW

HoNoRABL"E RO'BER_T N. B_LQ_QK _________________ _______
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22782-LL

